     Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 1 of 10 PageID #: 407



                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    HUNTINGTON DIVISION


STEVEN RAY HATFIELD and
LISA LYNN HATFIELD,

                                Plaintiffs,

v.                                                      CIVIL ACTION NO. 3:19-00584

COLUMBIA GAS TRANSMISSION, LLC,
a Delaware limited liability company,

                                Defendant.

                           MEMORANDUM OPINION AND ORDER

        Presently pending before the Court is a Motion for Summary Judgment filed by Defendant

Columbia Gas Transmission, LLC. Mot. for Summ. J., ECF No. 29. Plaintiffs Steven Ray Hatfield

(“Mr. Hatfield”) and Lisa Ray Hatfield (“Mrs. Hatfield”) timely filed a Response in Opposition,

and Defendant did the same with its Reply. Resp. in Opp’n, ECF No. 31; Reply, ECF No. 32. The

issues have been fully briefed and are ripe for resolution. For the reasons set forth below, the Court

DENIES the Motion.

                                         I. BACKGROUND

        Plaintiffs are—or at least were, as is more fully discussed below—the owners of a 3.28-

acre tract of land located in Putnam County, West Virginia. See Def.’s Ex. B, ECF No. 29-3, at 3–

4; Def.’s Ex. C, ECF No. 23-4, at 4. 1 This tract of land lies at the heart of the instant dispute, which

arises from Defendant’s decision to build a gravel road across a portion of Plaintiffs’ property in




        1
        The Court’s citations to particular page numbers throughout this Memorandum Opinion
and Order refer to the Bates numbers located in the header of a given filing.
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 2 of 10 PageID #: 408



2018. See Compl., ECF No. 1-1, at ¶ 8. Though Plaintiffs had not lived on the property for nearly

five years, they initiated this action in the Circuit Court of Putnam County seeking damages for

trespass and an injunction to prevent Defendant from accessing the gravel road. See id. at ¶¶ 1–17;

Def.’s Ex. B, at 4, 6. Defendant filed a Notice of Removal in this Court on August 8, 2019, relying

on diversity of citizenship between itself and Plaintiffs. Defendant subsequently clarified that it

had ceased using the road and had no intention of resuming use of the road in the future, and

Plaintiffs agreed to voluntarily dismiss their claim for injunctive relief. See Pl.’s Resp., ECF No.

7. The only claim remaining in dispute is therefore Plaintiffs’ claim for trespass.

       During discovery, Defendant employed Dean E. Dawson to prepare an appraisal of the

property at issue. See Def.’s Ex. D, ECF Nos. 29-5, 29-6. Mr. Dawson reviewed two possible

scenarios: one in which the trespassed-upon property measured 3,000 square feet, and another

where it measured 5,000 square feet. Def.’s Ex. D, ECF No. 29-5, at 4–5. His report—premised on

consideration of “the construction road as a temporary construction easement for a period of two

(2) years”—concluded that the value of any easement would be $93 in the first scenario and $154

in the second. Id. at 40. He also noted that “[a]ll disturbance of the temporary easement will be

returned to its prior state before the taking once the time frame and activity is completed.” Id.

       After receipt of Mr. Dawson’s report, Plaintiffs filed a “Motion to Extend Disclosure of

Expert Rebuttal Witness Deadline.” Mot. to Extend, ECF No. 20, at 1. Defendant argued that

Plaintiffs’ Motion was a cover to bolster their own case-in-chief rather than rebut anything in Mr.

Dawson’s report. Resp. in Opp’n to Mot. to Extend, ECF No. 23, at 2–3. The Court agreed and

denied Plaintiffs’ Motion, leaving Mr. Dawson’s report as the sole appraisal of the property.

       One final point is worth addressing before turning to the substance of Plaintiffs’ claims:

the actual ownership of the property at issue. In their Complaint, Plaintiffs claim that they “were



                                                 -2-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 3 of 10 PageID #: 409



and are, at all times relevant hereto, . . . owners of that certain tract of land” at the center of this

case. Compl., at ¶ 1. This is not true. While Plaintiffs were originally both owners of the property,

a 2008 divorce decree transferred the property solely to Mr. Hatfield. Def.’s Ex. B, at 3; Def’s Ex.

C, at 4. Notably, Plaintiffs failed to file a corrective deed reflecting this change in ownership. Resp.

in Opp’n, at 2. Mr. Hatfield remained the (unrecorded) sole owner of the property until July 17,

2019, when Mrs. Hatfield and the couple’s daughter, Chelsea Rose Hatfield, were granted an

ownership interest in the property. Ex. D, ECF No. 29-6, at 22. With this factual background in

mind, the Court will review the legal framework applicable to review of Defendant’s Motion.

                                     II. LEGAL STANDARD

        Summary judgment is only appropriate where a moving party is able to demonstrate that

there is no genuine issue as to any material fact and that it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). These limitations mean that the Court will not “weigh the evidence and

determine the truth of the matter.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

Instead, the Court will draw any permissible inference from the underlying facts in the light most

favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587–88 (1986).

        Yet while the Court will view all underlying facts and inferences in the light most favorable

to the nonmoving party, the nonmoving party nonetheless must offer some “concrete evidence

from which a reasonable juror could return a verdict in his favor.” Anderson, 477 U.S. at 256.

Summary judgment is warranted when the nonmoving party has the burden of proof on an essential

element of his or her case and does not make a showing sufficient to establish that element. Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The nonmoving party must satisfy this burden of

proof by offering more than a mere “scintilla of evidence” in support of his or her position.



                                                  -3-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 4 of 10 PageID #: 410



Anderson, 477 U.S. at 252. In practical terms, this means that conclusory allegations or

unsupported speculation—without more—are insufficient to preclude summary judgment. See

Felty v. Graves–Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987).

                                         III. DISCUSSION

       Defendant argues that its Motion should be granted for three reasons: first, that no trespass

occurred, second, that Mrs. Hatfield lacks standing, and third, that summary judgment is at least

appropriate as to damages. The Court considers each argument in turn.

   1. Trespass

       Defendant’s first argument centers on the fact that Plaintiffs were not living on their land

when the trespass occurred and were not using the specific portion of land at issue for any purpose. 2

Mem. of Law, ECF No. 30, at 5. For these reasons, Defendant contends that Plaintiffs have “failed

to meet an essential element of a trespass claim.” Id. It does not define which element that is with

any precision, and for good reason: none exists.

       Courts in West Virginia have long defined trespass as “an entry on another man’s ground

without lawful authority, and doing some damage, however inconsiderable, to his real property.” 3

Hark v. Mountain Fork Lumber Co., 34 S.E.2d 348, 352 (W. Va. 1945). Citing Hark, the Fourth

Circuit Court of Appeals put a slightly different spin on this reasoning in concluding that “the

defendant’s conduct must result in an actual, nonconsensual invasion of the plaintiff’s property,

which interferes with the plaintiff’s possession and use of that property” to constitute trespass.




       2
          Plaintiffs counter with a set of largely unresponsive dictionary definitions and treatise
excerpts. Resp. in Opp’n, at 1–2. Nevertheless, the core of their argument appears to be that the
trespass is ongoing as the gravel road remains on Plaintiffs’ property (along with other debris). Id.
at 2.
        3
          Axiomatic though it is to note, federal courts sitting in diversity apply the substantive law
of the state in which they sit. Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938).
                                                 -4-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 5 of 10 PageID #: 411



Rhodes v. E.I. du Pont de Nemours & Co., 636 F.3d 88, 96 (4th Cir. 2011). Note what neither

standard requires: that a plaintiff actually live on a piece of property at issue, or that she utilize her

property for any particular purpose. The fact that Plaintiffs did not reside on the contested property

at the time the initial trespass occurred has no bearing on their ability to raise a trespass claim. The

same is true of the fact that “they were not using the portion of the Property that was allegedly

trespassed on for any purpose.” Mem. of Law, at 5.

        Having established what is irrelevant to Plaintiffs’ claim, it is worth considering what is

relevant. Plaintiffs have alleged that Defendant constructed an access road on their property, that

they continued to use it despite their demands to cease doing so, and that construction of the road

damaged their property. Defendant has produced no evidence suggesting otherwise, 4 making this

precisely the sort of case that gives rise to a claim for trespass under West Virginia law. See Wendy

Rupe Trust v. Cabot Oil & Gas Corp., No. 2:09-cv-01435, 2011 WL 1527594, at *1–2 (S.D.W.

Va. Apr. 20, 2011) (denying summary judgment on trespass claim where defendant constructed

access road over plaintiffs’ property without first obtaining their consent). To hold otherwise

would seemingly allow Defendant to undertake construction projects in all nonresidential private

property that is not actively put to productive use—a radical transformation of real property law

that the Court would prefer to avoid. Summary judgment is therefore inappropriate with respect to

Plaintiffs’ trespass claim.

    2. Standing

        Defendant’s next argument is that Mrs. Hatfield lacks standing to bring this suit as she

“does not have an ownership interest in the property and cannot bring or prevail on a trespass




        4
         To be clear, Defendant did cease using the road after this litigation commenced. See Mot.
to Dismiss, ECF No. 4. The road, however, remains on the property.
                                                   -5-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 6 of 10 PageID #: 412



claim.” 5 Mem. of Law, at 3. Normally, this would be a question simple enough to answer; Mrs.

Hatfield is listed as co-owner of the property in a deed executed on July 17, 2019, and therefore

does have an ownership interest in the property. See Ex. D, ECF No. 29-6, at 22. Unfortunately,

two complications short-circuit this analysis.

       The first of these complications relates to the precise point at which Mrs. Hatfield assumed

an ownership interest in the property. The present deed establishing Mrs. Hatfield’s co-ownership

was executed on July 17, 2019. Id. Before this point—and pursuant to Plaintiffs’ divorce decree—

Mr. Hatfield was the property’s sole owner. As the road was built in 2018 and it is unclear when

Defendant ceased using it, there is a reasonable possibility that the road was no longer in use at

the time of the deed’s execution. Yet this is precisely the sort of dispute over material fact that the

Court is unable to address at summary judgment. Celotex Corp., 477 U.S. at 322–33.

       The second complication is raised by Defendant in a footnote, and references the fact that

the July 17, 2019 deed pertaining to the property at issue here purports to convey the land from

both Plaintiffs to themselves and their daughter. See Ex. D, ECF No. 29-6, at 22. Of course, Mrs.

Hatfield had no ownership interest in the property following her divorce and therefore no ability

to convey any interest in it to anyone. For this reason, Defendant argues that the deed’s validity is

questionable. See Reply, at 5 n.9. The Court sees no merit in this position. Regardless of whether




       5
          Plaintiffs’ argument in response is once again quite muddled, simultaneously suggesting
that failure to file a corrected deed somehow negated the property transfer embedded in their
divorce degree and that their daughter Chelsea could theoretically be a necessary party. Resp. in
Opp’n, at 2–3. Both these contentions are meritless. Obviously enough, a court-ordered divorce
decree cannot be undone by simply ignoring it. And while Plaintiffs muse about the possibility
that Chelsea Hatfield could be a necessary party, they never actually say she is one. This much is
appropriate, as they do not name her in their Complaint and have not moved to amend it. As a final
matter, counsel avers that it is his “understanding that Steven Ray Hatfield desires Lisa Lynn
Hatfield to be a party to this action.” Id. at 2. At risk of stating the obvious, Mr. Hatfield’s
preferences do not confer standing upon Mrs. Hatfield.
                                                 -6-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 7 of 10 PageID #: 413



Mrs. Hatfield had any ownership interest to convey at the time the deed was executed—and to be

clear, she did not—the dispositive fact remains that Mr. Hatfield had a sole ownership interest in

the property to convey to Mrs. Hatfield and Chelsea Hatfield. It follows that Mrs. Hatfield has

standing to pursue the trespass claim she has raised here.

   3. Damages

          Defendant’s final argument is that “[e]ven if Plaintiffs could maintain a claim for trespass,

there is no genuine issue of material fact as to the damages at issue in this case.” 6 Mem. of Law,

at 7. It claims that Plaintiffs have no basis to testify to the value of their property, and that Mr.

Dawson’s expert report provides the “only actual evidence in the record as to value [sic] of the

land that [Defendant] allegedly temporarily trespassed on.” Id. at 8. Defendant is wrong on both

counts.

          First—and as Defendant itself notes—“[i]t is generally, if not universally, accepted that an

owner of property may testify as to his or her opinion of such property’s value without

demonstrating any additional qualifications to give opinion evidence.” Jones v. Consol. Coal Co.,



          6
          In response, Plaintiffs make several arguments worth briefly addressing. First, they claim
that Defendant’s calculation of damages at $154 is “disingenuous,” as it falls below the $75,000
amount-in-controversy threshold that confers jurisdiction upon the Court. Resp. in Opp’n, at 3.
This may well be the case, but it is equally true that Plaintiffs seek damages of “at least
[$]150,000”—well above the jurisdictional floor. Def.’s Ex. C, at 9. Plaintiffs also argue that
trespass is “one of the causes of action which are [sic] ‘actionable per se’” and requires no showing
of damages. Resp. in Opp’n, at 3. The Court pauses to acknowledge some ambiguity on this point.
At common law, “a land owner’s possession is interfered with when a trespass occurs regardless
of damages because the land owner has an interest in excluding others from his or her land.”
Ghafourifar v. Community Trust Bank, Inc., 2014 WL 4809782 (S.D.W. Va. Aug. 27, 2014),
report and recommendation adopted, No. 3:14-cv-01501, 2014 WL 4809794 (S.D.W. Va. Sept.
26, 2014). Yet precedent from the Fourth Circuit Court of Appeals and the Supreme Court of
Appeals of West Virginia suggests a break from this rule, requiring that a plaintiff “establish that
the defendant’s conduct produced some injury.” Rhodes, 636 F.3d at 93. The Court need not
resolve this tension here, however, as Plaintiffs seek compensation for “damages to the property,
direct and consequential damages, attorney fees, interest, costs and such additional relief as may
be found just an proper” in addition to damages for “trespass” standing alone. Compl., at 4.
                                                   -7-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 8 of 10 PageID #: 414



No. 1:13CV11, 2014 WL 1053678, at *3 (N.D.W. Va. Mar. 19, 2014) (quoting In re Brown, 244

B.R. 603, 611 (Bankr. W.D. Va. 2000)) (internal quotation marks omitted). It is true that such

testimony “must be founded upon substantial data, not mere conjecture, speculation or

unwarranted assumption.” United States v. Sowards, 370 F.2d 87, 92 (10th Cir. 1966). It is

similarly true that both Mr. and Mrs. Hatfield have valued their claim at $100,000 and $150,000,

respectively, based on just such speculation. See Def.’s Ex. B, at 8; Def.’s Ex. C, at 9. These

valuations appear to be based on concerns that the road weakened a hillside above Plaintiffs’

intended home, thus placing their lives at risk. Plaintiffs have provided no expert evidence in

support of this fear, which places the accuracy of their estimates in doubt. Yet this shortcoming

does not foreclose the possibility that Plaintiffs may offer testimony of the value of their

property—not of their claims—that is based on substantial data. Faced with a similar possibility

in Jones v. Consolidated Coal Company, Judge Stamp required a “detailed proffer from plaintiffs

as to the specific testimony to be offered prior to plaintiffs offering any testimony as to the value

of the property.” 2014 WL 1053678, at *3. The Court finds this approach compelling, and will

require Plaintiffs to submit such a proffer if they intend to offer opinion testimony at trial as to the

value of their property.

       Defendant’s last argument concerns Mr. Dawson’s expert report, and specifically its

conclusion “that, at most, Plaintiffs are entitled to $154 in compensation” for the trespass. Mem.

of Law, at 8. Plaintiffs counter by noting that Defendant’s valuation is based on a two-year rental

value of the portion of the property used for the road, thereby ignoring “the value bestowed upon

Defendant through the unlawful use of Plaintiffs’ [p]roperty, the hypothetical negotiated rate of

acquiring a legal easement, cost to repair the property to its original condition, statutorily

proscribed damages, annoyance and discomfort[,] and nominal damages.” Resp. in Opp’n, at 4. In



                                                  -8-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 9 of 10 PageID #: 415



support of most of these categories of damages, Plaintiffs cite widely to a set of decisions by

intermediate state courts of appeals from Illinois to California. Obviously enough, this Court is not

bound by this extra-jurisdictional precedent that often directly conflicts with West Virginia law.

See, e.g., Young v. Appalachian Power Co., No. 2:07-479, 2008 WL 4571819, at *8 (S.D.W. Va.

Oct. 10, 2008) (reasoning that disgorgement of profits from power company that continued

maintenance of power lines after right-of-way agreement expired was inappropriate as a measure

of damages). Instead, the Court considers state substantive law to determine the availability of

certain damages.

       In West Virginia, “[t]he measure of damages for trespass to realty is the rental value of the

property wrongfully occupied and withheld, with compensation for injury to the residue thereof.”

Bethlehem Steel Corp. v. Shonk Land Co., 288 S.E.2d 139, 149 (W. Va. 1982) (internal citation

and quotation marks omitted). Defendant’s expert report speaks to the first portion of this rule,

concluding that two years of use over a 5,000 square foot tract of land would equate to a rental

value of no more than $154. Yet the report is silent with respect to the second clause: namely, that

compensation will also be provided “for injury to the residue thereof.” Id.

       It is this critical shortcoming that precludes summary judgment in Defendant’s favor.

Plaintiffs squarely allege—in their Complaint and in their responses to Defendant’s

interrogatories—that construction of the road damaged their land and rendered the property less

safe. See Compl., at 4 (“Plaintiffs . . . demand judgment against Defendant . . . for . . . damages to

the property.”); Def.’s Ex. A, ECF No. 29-1, at 5 (“Plaintiffs claim that Columbia Gas’s trespass

blocked their access to their property as well as damaged their property with construction of the

road and fence thereon.”). Mr. Dawson’s expert report ignores these allegations entirely, and in

fact appears to rest upon the erroneous assumption that “[a]ll disturbance of the temporary



                                                 -9-
   Case 3:19-cv-00584 Document 35 Filed 07/14/20 Page 10 of 10 PageID #: 416



easement” over Plaintiff’s property “will be returned to its prior state before the taking once the

time frame and activity is completed.” Def.’s Ex. D, ECF No. 29-5, at 40. Of course, the property

has not been returned to its prior state and the parties’ briefing is not clear as to whether there

exists any plan to do so in the future.

       The Court concedes that Plaintiffs will face a significant burden at trial in establishing

damages with any precision, given their failure to produce expert testimony that would speak to

diminution of value. Yet for the Court to dispose of this action through summary judgment would

require it to conclude that no genuine issue of material fact exists with respect to lasting damage

to the property. Such a conclusion would bely the parties’ straightforward disagreement over

appropriate damages in this case. It is entirely possible that the road’s construction actually did

disturb the property and render it less suitable for future use, and it is similarly possible that one

or both Plaintiffs could offer testimony to this effect. To hold that damages for such potential

harms are unavailable to Plaintiffs even where Defendant’s expert is silent on the question would

be an inappropriate use of the Court’s authority at the summary judgment stage, and so the Motion

is denied.

                                          IV. CONCLUSION

       For the foregoing reasons, the Court DENIES the Motion for Summary Judgment, ECF

No. 29, and DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to

counsel of record and any unrepresented parties.

                                               ENTER:         July 14, 2020




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE



                                                -10-
